772 N.W.2d 397 (2009)
Howard L. WARSON, Plaintiff-Appellee,
v.
Howard D. WARSON, Daniel L. Warson, Mortgageit, Inc., Argent Mortgage Co., L.L.C., Mortgage Electronic Registration Systems, Inc., Rex Ferguson, and Penny Ferguson, Defendants, and
Washington Mutual Bank, Defendant-Appellant.
Docket No. 139265. COA No. 283401.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the application for leave to appeal the June 2, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.